In re National Union Fire Ins. Pitts.;— Defendant(s); applying for writ of certiora-ri and/or review; to the Court of Appeal, Fifth Circuit, No. 88-CA-0085; Parish of St. James, 23rd Judicial District Court, Div. “C”, No. 18061.
Prior report: La.App., 528 So.2d 1038.
Granted and remanded. Judgment of the court of appeal is affirmed insofar as it reversed the trial court’s finding that National Union Fire Insurance Co. provides primary UM coverage and INA provides excess UM coverage; however, the judgment is reversed insofar as it makes findings on the validity of rejections of UM coverage and releases Farm Bureau from the suit on the basis of those findings. Case remanded to the trial court for a full trial on the merits involving all three insurers.